                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Lee Pederson,                                    NO. 19-CV-1777 (JNE/DTS)

        Plaintiff,

v.                                                    ORDER STAYING CASE

Phillip Frost, et al.,

     Defendants.
______________________________________________________________________

        Plaintiff Lee Pederson filed the present action in July 2019, alleging claims for

breach of fiduciary duty and tortious interference against the Defendants. Compl., Dkt.

No. 1. Pederson previously filed a complaint 1 against two of the same Defendants and

acknowledges in the current Complaint that the two cases “share common issues of fact

and common parties.” Compl. ¶ 20. Whereas the first complaint alleges fraudulent

conduct of Defendants in business dealings, this Complaint alleges an attempt to cover

up some of the alleged misconduct. Pl.’s Mem. Resp. Mot. Stay 7, Dkt. No. 19.

        The first complaint was dismissed for lack of personal jurisdiction over the

defendants. Order Adopting R&R, Pederson I, Dkt. No. 81. District Judge Wright

concluded that Pederson was “the only nexus between Defendants and Minnesota—a

nexus that is legally insufficient to support the exercise of personal jurisdiction over a

nonresident defendant.” Id. at 5. Pederson appealed the dismissal, the resolution of

which is currently pending before the Eighth Circuit. Notice of Appeal, Pederson I, Dkt.

No. 83. Defendant Frost now seeks a stay pending the Eighth Circuit’s resolution of the

appeal.



1Notice of Removal, Pederson v. Frost, Civ. No. 17-5580 (WMW/BRT) (D. Minn. Dec.
29, 2017) (hereinafter Pederson I), Dkt. No. 1.
       This Court has the inherent power to stay litigation, a natural outgrowth of its

power to control its docket. Garcia v. Target Corp., 276 F. Supp. 3d 921, 923-24 (D.

Minn. 2016). The Court’s discretion to stay proceedings is broad, but the moving party

must still establish the need for the requested stay. Tovar v. Essentia Health, 342 F.

Supp. 3d 947, 956-57 (D. Minn. 2018). Relevant factors for consideration include “the

conservation of judicial resources . . . , providing for the just determination of cases, as

well as the potential for duplicative efforts and wasted resources of the parties and

hardship for the party opposing the stay.” Id.

       A stay is warranted in this matter until the Eighth Circuit decides Pederson’s

earlier appeal. Not staying the matter is likely to result in a waste of judicial resources.

Pederson agrees with Frost “that the personal jurisdiction analysis is essentially the

same” for both complaints. Pl.’s Mem. 9. The outcome of the appeal thus bears directly

on the Court’s analysis of personal jurisdiction over the Defendants in this action.

       Pederson faces no real prejudice by having the litigation stayed at this early

point. He seemingly agrees, but argues that Defendants should be required to make a

responsive pleading before the stay goes into effect. Pederson contends that the Eighth

Circuit would benefit from seeing the responsive pleadings in the present action

because Defendants presented a “false narrative” in the prior action that misled the

Court and resulted in dismissal. Id. The supposed “false narrative” was that the

allegations regarding Defendant Frost were implausible because Frost is a wealthy

philanthropist. But the Court dismissed the prior action solely because it found it lacked

personal jurisdiction—that is, the Defendants had insufficient contacts with the state of

Minnesota. Defendants may have raised a plausibility argument in their motion, but that

did not form the basis of the Court’s dismissal and so is irrelevant to the appeal.
                                             2
Moreover, requiring Defendants to respond would negate the primary benefit of the

stay: resolution of the personal jurisdiction question present in both cases.

       The Court, being duly advised in the premises, upon all the files, records and

proceedings herein, and finding a hearing unnecessary, now makes and enters the

following Order.

       IT IS HEREBY ORDERED that this case is STAYED pending resolution of the

appeal in Pederson I.


Dated: September 12, 2019

                                          s/David T. Schultz
                                          DAVID T. SCHULTZ
                                          United States Magistrate Judge




                                             3
